DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112 rejection, most of the 112 rejections are been withdrawn, with the exception of the ones directed to the limitations: “provision area scope of the LADN” and “LADN service provision area scope”. Paragraphs 0292-0293, recite both terms; however, it fails to define and/or explain the terminology; thereby, the scope of the limitation is still unclear. From the above-mentioned paragraphs appear that both terms refer to the same thing, please clarity. For examination purposes both terms are going to be equated to any LADN information, such as service and/or tracking area.
As to the argument “Zhu merely discloses that an access and mobility management network element receives updated policy information for an LADN, and then, the same access and mobility management network element determines the service area of the LADN corresponding to the updated policy information. However, Zhu does not disclose that, in case of an update occurring in the LADN information, a PCF selects an AMF (e.g., a new AMF) instead of selecting a serving AMF (e.g., an old AMF), and that in such a scenario, the PCF transmits information on the updated LADN service area to the selected AMF”; the examiner’s position is that the interpretation of the claims limitation given in the arguments are more detailed than the actual claimed limitations. For example, a PCF selects an AMF (e.g., a new AMF) instead of selecting a serving AMF (e.g., an old AMF) is not clearly claimed. Moreover, the claim is directed to a method for an AMF, but the argument is directed to step made by a PCF which is not directly part of the AMF method. For examination purposes Zhu’s PCF select to send an updated policy to an AMF; thereby, reading in the limitation.
The rest of the arguments they fall for the same reasons as shown above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “provision area scope of the LADN” and “LADN service provision area scope”, the examiner was unable to find the scope of the above-mentioned limitation in the specification; thereby, it is not possible to assess the scope of the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “provision area scope of the LADN” and “LADN service provision area scope”, the examiner was unable to find the scope of the above-mentioned limitation in the specification; thereby, it is unclear the scope of the limitation and unable to determine if they both refer to the same thing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu 20200252856.

As to claim 1, Zhu discloses a method of updating local access data network (LADN) information by an access and mobility management function (AMF) in a wireless communication system (see abstract), the method comprising: in case of an update occurring in the LADN information for the LADN service configured for a user equipment (UE), based on a selection of the AMF by a policy control function (PCF) instead of a AMF [see fig. 2, steps 201, 301] (see par. 0055-0061), receiving, from the PCF, the updated LADN information including an updated LADN service area and updated LADN data network name (DNN) [see fig. 2, steps 202] (see par. 0058-0065, 0090-0099); and transmitting the updated LADN information to the UE [see fig. 2, step 204] (see par. 0058, 0070), wherein the AMF related to the updated LADN service area [see fig. 1-5, step 204, 504] (see par. 0066-0069). Zhu does not explicitly disclose that the selection of the AMF by a policy control function (PCF) instead of the serving AMF. However, is the PCF/policy control network element the one that send the information to the AMF and the AMF/access and mobility management network element is the one that is sending the updated policy information; thereby, it is serving the terminal device. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that Zhu’s method is based on a selection of the AMF by a policy control function (PCF) instead of a serving AMF since the PCF is the one sending the updated policy the AMF; thereby, allowing the AMF update the policy of the terminal device.
As to claim 2, Zhu discloses the method of claim 1, wherein the updated LADN information is transmitted to the UE through a registration procedure or a UE configuration update procedure (see par. 0057, 0069, 0081, 0084).  
As to claim 3, Zhu discloses the method of claim 2, wherein as the AMF, an AMF located in the updated LADN service area is selected (see par. 0057-0058, 0066-0070, 0081, 0084).
As to claim 5, Zhu discloses the method of claim 4, wherein the PCF is a network node that receives, from a network exposure function (NEF) and/or a data network (DN)/application function (AF), information on a provision area scope of the LADN service and/or information on a provision time of the LADN service (see par. 0009, 0059, 0133).
As to claim 13, Zhu discloses the method of claim 1, wherein transmitting the updated LADN information to the UE is performed based on a determination that the received updated LADN information is compared with and different from LADN information that has been already stored for the UE (see par. 0089).
Regarding claim 14 is the respective access and mobility management function (AMF) of method claim 1. Therefore, claim 14 is rejected for the same reasons as shown above.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of 3GPP TS 23.501.

As to claims 6-8, Zhu discloses the method of claim 5, wherein the AMF [information] is selected by the PCF based on the LADN service area and/or a serving AMF of the UE, in addition to the updated LADN service area information (see par. 0057-0058, 0066-0070, 0081, 0084). As mentioned in the 112 rejection it is unclear the scope of LADN service provision area scope; thereby, it is going to be equated to LADN service area. And appear that a second AMF is being claimed, which if it is the case Zhu fails to disclose. In an analogous art, 3GPP TS 23.501 discloses a serving AMF of the UE, in addition to the updated LADN service area information, the AMF located in the updated LADN service area and the LADN service provision area scope is selected, wherein the AMF is logically related to the serving AMF of the UE (see sec. 6.3.5) . Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of selecting an AMF for relocation or because the initially selected AMF was not an appropriate AMF to serve the UE (e.g. due to change of Allowed NSSAI). Other CP NF(s), e.g. SMF, supports the AMF selection functionality to select an AMF from the AMF set when the original AMF serving a UE is unavailable as described by the reference.

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view Faccin 20180279397.

As to claims 9-12, Zhu discloses the method of claim 3, wherein the UE establishes a session based on the updated LADN information, and is provided with the LADN service via the established PDU session (see par. 0048). Zhu fails to specify packet data unit (PDU) session. In an analogous art, Faccin discloses a packet data unit (PDU) session (see par. 0009), receiving, from a session management function (SMF), information informing a release or a deactivation of the established PDU session to transmit the information to the UE (see par. 0010-0012, 0135, 0138-0139), wherein the information informing the release or the deactivation of the established PDU session is transmitted to the UE via a non-access stratum (NAS) message or a radio resource control (RRC) message (see par. 0088, 0091-0092); wherein the information informing the release or the deactivation of the established PDU session includes cause information for the release or the deactivation of the established PDU session (see par. 0093). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of efficiently managing the wireless resources; thereby, maximizing the wireless network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647